Citation Nr: 1008740	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to initial evaluation in excess of 10 percent for 
bilateral pes planus with heel spurs and osteoarthritis of 
the first metatarsophalangeal joint. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to May 
2005, with prior unverified service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).  In that rating decision, the RO 
granted service connection for bilateral foot disorder, 
identified as bilateral pes planus and heel spurs with 
osteoarthritis of the first metatarsophalangeal joint. 

In May 2008, the Veteran testified before the undersigned 
during a Board hearing held at the RO.  A copy of the hearing 
transcript has been associated with the claims folder. 

The issue on appeal was previously before the Board in June 
2008, when it was remanded to schedule the Veteran for 
another VA examination to evaluate the severity of his 
bilateral foot disability and to obtain any outstanding 
pertinent treatment records, with the Veteran's assistance.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes the RO has assigned a single 10 percent 
rating for bilateral foot disorder that involves three 
conditions (pes planus, heel spurs, and osteoarthritis) on 
each foot.  As explained further below, the Board finds that 
the more appropriate way to rate the foot disabilities is 
with separate 10 percent ratings, one for the right foot and 
one for the left foot, from the effective date of service 
connection.  




FINDINGS OF FACT

1.  From the effective date of service connection, the 
Veteran's right foot disability is manifested by no more than 
moderate symptoms.  

2.  From the effective date of service connection, the 
Veteran's left foot disability is manifested by no more than 
moderate symptoms. 


CONCLUSION OF LAW

The criteria for an increased evaluation have been met; 
separate 10 percent ratings are appropriate from the 
effective date of service connection, for each the left and 
the right foot pes planus with heels spurs and 
osteoarthritis.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5276, 5284 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the Veteran's bilateral pes planus with heel spurs and 
osteoarthritis of the first metatarsophalangeal joint.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App.112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims. 38 U.S.C.A. § 5103A. VA obtained the 
Veteran's service medical records, VA treatment records and 
other treatment records identified by the Veteran.  

It is noted that during the May 2008 Board hearing, the 
Veteran testified about outstanding private treatment for his 
bilateral foot disorder.  In its June 2008 remand, the Board 
instructed the AMC to seek the Veteran's assistance in 
obtaining those outstanding private treatment records.  The 
AMC did not receive a response to its July 2008 notice letter 
requesting that the Veteran complete and submit a VA Form 21-
4142, Authorization for Release of Information, for any 
outstanding medical treatment.  In this regard, it is noted 
that the duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also acknowledges that the most recent medical 
evidence shows the Veteran reported he has received 
disability benefits from the Social Security Administration 
(SSA) since 2008.  Although it is unclear from the record for 
what disability the Veteran receives his Social Security 
benefits, the Board finds that it may still proceed with 
adjudication of the claim without prejudice to the Veteran.  
It is noted that the Veteran underwent a VA examination in 
October 2009 to evaluate the severity of his bilateral foot 
disability.  That examination report contains the most recent 
description of the Veteran's disability, and is highly 
probative in the adjudication of the claim.  It is doubtful 
that the Veteran's SSA records would be more pertinent in 
this matter.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating

The Veteran claims that his bilateral foot disorder, 
currently identified as pes planus with heel spurs and 
osteoarthritis of the first metatarsophalangeal joint, is 
more severe disability compensated for by the criteria for 
the current single 10 percent rating.  

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

To date, the Veteran's bilateral foot disability has been 
assigned a 10 percent rating under a general set of criteria 
applicable to musculoskeletal system found at 38 C.F.R. 
§ 4.71a.  Included within 38 C.F.R. § 4.71a are multiple 
diagnostic codes that evaluate impairment resulting from foot 
disorders, including Diagnostic Code 5276 (acquired 
flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 
5278 (claw foot), Diagnostic Code 5279 (metatarsalgia, 
anterior (Morton's disease)), Diagnostic Code 5280 (hallux 
valgus), Diagnostic Code 5281 (hallux rigidus), Diagnostic 
Code 5282 (hammer toe), Diagnostic Code 5283 (malunion or 
nonunion of tarsal, or of metatarsal bones), and Diagnostic 
Code 5284 (other foot injuries).  Additionally, where 
degenerative arthritis (Diagnostic Code 5003) is established 
by X-ray findings.  

The RO has assigned the Veteran's bilateral pes planus with 
heel spurs and osteoarthritis of the first 
metatarsophalangeal joint a 10 percent rating under 
Diagnostic Code 5276.  This code section provides a 10 
percent rating for unilateral or bilateral moderate pes 
planus, with weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopaedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5284 provides ratings for other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe foot injuries are rated 
20 percent disabling; and severe foot injuries are rated 30 
percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, warrants a 10 percent 
evaluation; with the addition of occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Painful motion with the joint or particular 
pathology, which produces a disability, warrants the minimum 
compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a higher evaluation than the 
single 10 percent rating currently in effect for his service-
connected bilateral foot disorder, currently identified as 
pes planus with heel spurs and osteoarthritis of the first 
metatarsophalangeal joint.  

A review of the record shows that the Veteran complained of 
bilateral foot pain in service.  These records also show that 
he was diagnosed and treated for bilateral pes planus and 
heels spurs.  The Veteran continued to receive private and VA 
treatment for bilateral foot pain and heel spurs after his 
discharge.  

A June 2005 private treating physician summary report shows 
that the Veteran complained of pain on ambulation and pain on 
weight bearing.  The report shows a diagnosis for bilateral 
plantar fasciitis and bilateral heel spurs.  It noted that 
the Veteran was treated with injection therapy.  A July 2005 
private medical statement from the treating physician again 
noted the Veteran's current bilateral foot disability was 
being treated with customized orthotic inserts to realign his 
feet and lower extremities to alleviate structural weakness 
and imbalances.  An August 2005 VA bilateral feet x-ray 
revealed minimal osteoarthritis of the right first 
metatarsophalangeal joint.  

In May 2006, a VA Counseling record addressed the issue of 
whether the Veteran's bilateral foot disability affected his 
ability to work in certain occupation.  It was found that as 
long as the Veteran used his customized orthotics, the 
Veteran would be able to stand and/or ambulate for periods up 
to an hour without disability.  The record contains no other 
opinion regarding the Veteran's employability. 

The Veteran was afforded a VA examination in June 2007.  In 
that examination report, the examiner noted that the Veteran 
complained of pain, stiffness, and swelling in his feet.  The 
Veteran reported that he had pain with prolonged standing and 
he could only ambulate up to one or two blocks without pain.  
He reported taking Motrin and wearing inserts to alleviate 
his symptoms.  On physical examination, the examiner observed 
the Veteran had mild bilateral pes planus, he had mild hallux 
valgus, and he had tenderness at the heels and bunions.  
There was no evidence of foot deformities, abnormal gait or 
abnormal weight bearing.  It was noted that the Veteran had 
active motion in the first metatarsophalangeal joints.  The 
achilles tendons were noted as midline bilaterally.  The x-
ray evidence revealed bilateral calcineal spurs and mild 
osteoarthritis of the right first metatarsophalangeal joint.  
The examiner did not indicate the overall severity of the 
Veteran's bilateral foot disorder. 

In October 2009, the Veteran underwent another VA examination 
to evaluate his bilateral foot disorder.  In that examination 
report, the examiner noted that the Veteran complained of 
pain, swelling and stiffness in his feet.  The Veteran 
reported he was unable to ambulate more than a block without 
pain and he could only stand for a short period of time.  It 
was noted that the Veteran reported flare-ups symptomatology 
with variable severity, frequency and duration.  On physical 
examination, the examiner noted many similar findings to 
those shown in the earlier examination report.  The examiner 
recorded that the x-ray film revealed bilateral 
osteoarthritis first metatarsophalangeal joint.  In 
evaluating the severity of the Veteran's bilateral foot 
conditions, the examiner opined that the bilateral pes planus 
was mild, the bilateral heel spurs were moderate, and the 
bilateral osteoarthritis was moderate.  The examiner further 
opined that the overall severity of the Veteran's foot 
disabilities were moderate.  

As noted above, the RO has assigned the Veteran's bilateral 
foot disability a single 10 percent rating under Diagnostic 
Code 5276.  On review of all the evidence of record, the 
Board finds that the Veteran's foot disability is manifested 
by mild pes plansus, moderate heel spurs, and moderate 
osteoarthritis of the first metatarsophalangeal joint in each 
the right and the left foot.  There was evidence of mild 
bilateral hallux valgus, but there was no evidence of marked 
deformity, callosities, bilateral weak foot, acquired claw 
foot, Morton's disease, or maluion or nonunion of tarsal or 
metatarsal bones.  The record shows that the Veteran has 
chronic pain in his right and left foot which makes it 
difficult for him to ambulate or stand for long periods of 
time.  

When considering the symptomatology of the Veteran's 
bilateral foot disability separately, it is noted that none 
of the competents, by themselves, warrant a compensable 
disability rating.  The Veteran's bilateral pes planus is 
characterized as mild, and this symptomatology would only 
warrant a noncompensable rating under the criteria for 
Diagnostic code 5276 for acquired flatfeet.  See 38 C.F.R. 
§ 4.71a.  A compensable rating under Diagnostic Code 5280 
(hallux valgus) requires severe symptomatology or surgical 
resection of the large toe.  Id.  Although there is x-ray 
evidence of osteoarthritis, bilaterally, this disability also 
would not warrant a compensable rating under Diagnostic Code 
5003, because the osteoarthritis in the right foot and the 
left foot does not involve two minor joints (it only involves 
the first metatarsophalangeal joint of each foot).  See Id. 

When considering the all the components involved in the 
Veteran's bilateral foot disability together - pes planus, 
heel spurs, and osteoarthritis, the October 2009 VA examiner 
found that the overall severity of the Veteran's bilateral 
foot disability was moderate.  The evidence of record shows 
the Veteran has chronic right and left foot pain, which makes 
it difficult for him to ambulate or stand for long periods of 
time.  Reviewing the appropriate diagnostic codes, the Board 
finds that the Veteran's painful motion upon ambulation is 
equivalent to residuals of moderate foot injury under 38 
C.F.R. § 4.73, Diagnostic Code 5284.  As such, the Board 
finds that disability due to each the Veteran's right and 
left foot is entitled to a separate 10 percent rating under 
Diagnostic Code 5284.  

The Board notes that the Veteran does not qualify for the 
next-higher rating under this code section, because the 
objective evidence does not indicate that the overall 
symptomatology of the Veteran's right or left foot 
disabilities more nearly approximate "moderately severe" 
foot injury, the criteria for the next higher 20 percent 
rating.  The symptomatology of the Veteran's right and left 
foot disabilities have been characterized as mild to moderate 
in the most recent VA examination report.  There was no 
objective finding in this report that his disabilities were 
more than moderate, and certainly no evidence indicating that 
they reach the level identified as moderately severe.  

Accordingly, the evidence supports the assignment of separate 
10 percent disability ratings for disability to each foot: 
one 10 percent rating for the right foot and one 10 percent 
rating for the left foot.  As previously discussed, the 
Veteran's right foot and left foot disabilities are closely 
analogous to residuals of a foot injury.  Thus, the Board 
finds that separate ratings of the Veteran's foot 
disabilities under the provisions of Diagnostic Code 5284 
would be more appropriate.  The evidence does not show 
symptoms of the severity necessary to warrant a disability 
rating greater than 10 percent for disability of each the 
left and the right foot, at any point during the entire 
course of the appellate period.

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
The evidence of record shows that the functional effect of 
the Veteran's disability does impact his ability to stand and 
ambulate for long periods of time.  Although Veteran's 
disability causes him functional impairment, the evidence of 
records does not show that his bilateral foot disability has 
resulted in marked interference with Veteran's earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or that it has necessitated 
frequent periods of hospitalization.  It is noted that the 
Veteran has been unemployed since service, but there is no 
evidence of record that shows he is precluded from more 
sedentary employment.  The Board therefore finds that the 
impairment resulting from the Veteran's disability is 
appropriately compensated by the schedular ratings (one 10 
percent rating for each foot).  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted. See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal, therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  The 
medical evidence of record does not indicate that the 
Veteran's symptomatology of his disability in either the left 
or right foot has worsened to a level more severe than 
represented in the criteria for a 10 percent disabling at any 
point during this period.  Should the Veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.


ORDER

The claim for an increased initial rating is granted; 
separate 10 percent ratings are appropriate from the 
effective date of service connection, for each the left and 
the right foot pes planus with heels spurs and 
osteoarthritis.  



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


